DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hogg (US 20060073311 A1).
As to claim 12, Hogg discloses a stencil top and stencil base that is capable of functioning as a defect stencil for creating artificial defects in a tow, the artificial defects supporting calibration of an in situ inspection system for an Automated Fiber Placement (AFP) system, the stencil comprising: a stencil top (actuator 56 with blade 52 and blade edge 54); and a stencil base (reciprocating actuator 54) having a first opening therein forming a cut path, wherein the stencil top and the stencil base are capable of being configured such that, when placed on one another with a tow of the AFP system in between, the stencil top and the stencil base hold the tow in place while the tow is cut along the cut path.
Hogg discloses in paragraph 0033 that “[0033] Further, the apparatus 10 includes a trimmer 50 configured to trim the tape 12 to a desired configuration. As shown in FIG. 1, the trimmer 50 includes a mechanical cutting device such as a blade 52 defining a sharp edge 54. A reciprocating actuator 56 can be provided for moving the blade 52 in alternating directions, generally perpendicular to the plane of the tape 12, so that the blade edge 54 can be used to cut smoothly through the tape 12. The blade 52 can be moved at an ultrasonic speed, i.e., about 20,000 Hz or above. Alternatively, the trimmer 50 can include other cutting devices such as a roller defining a sharp circumferential edge, a stationary blade, a laser, or the like. In any case, the actuator 56 can also be configured to move the blade 52 or other cutting device in directions transverse to the length of the tape 12 to adjust the amount of tape 12 to be trimmed. Further, the actuator 56 can be configured to adjust the angle of the blade 52 relative to the tape 12, e.g., to optimize the cutting operation of the blade 52. One or more collector devices 58 can be provided for receiving a trimmed portion 13 of the tape 12, which can be discarded or re-used.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 20170274604 A1), Engelbart (US 20020141632 A1), Ryan (US 20050048273 A1), Hogg (US 20060073311 A1) and Ginn (US 4492135 A).

As to claim 1, Kobayashi discloses a method for creating artificial defects in a tow (see “the artificial defect material 10”), the artificial defects supporting calibration of an in situ inspection system of an Automated Fiber Placement (AFP) system (see paragraph 0001, disclosing “[0001] The present invention relates to an artificial defect material which is used for calibration of an ultrasonic test carried out after shaping of an FRP (fiber reinforced plastics) structure, and a method of manufacturing an FRP structure.”).  See also paragraph 0003, disclosing “When the non-destructive inspection is carried out, a standard test piece having an artificial defect formed is necessary, and especially, it is desirable to use a standard test piece having the defect like a defect which is possibly generated. One of the defect examples which occur in an FRP structure is demolding, and the most excellent artificial defect of the standard test piece is a space (regardless of existence or non-existence of gas).”,
the method comprising: selecting a length and a width of an artificial defect (see paragraph 0070, disclosing “The heat-resistant high-linear-expansion material 20 is a solid material with, for example, 10-80 μm in thick, and the width and the length can be appropriately set according to a defect in the sample.”).  Kobayashi teaches in paragraph 0074 that “[0074] By using the artificial defect material 10 shown in FIG. 1, a noise component on the calibration of the ultrasonic test can be reduced, and the number of inspection steps can be reduced by omitting a secondary inspection in the ultrasonic test of the FRP structure (the sample).”
Kobayashi, however, does not disclose selecting a defect stencil having a cut path corresponding to the selected length and width; and creating the artificial defect in a tow to be deposited in a course by the AFP system, wherein creating the artificial defect comprises cutting a portion of tow material using the selected defect stencil.
Engelbart discloses that it is known that the defects can comprises cutting a portion of tow material.  See paragraph 0004, disclosing “Composite laminates that are fabricated by the fiber placement process are typically subjected to a 100% ply-by-ply visual inspection for such defects as tow gaps, overlaps and twists.”.  These defects are created by cuts and gaps.
Ryan, Hogg and Ginn makes obvious selecting a defect stencil having a cut path corresponding to the selected length and width; and creating the artificial defect in a tow to be deposited in a course by the AFP system, wherein creating the artificial defect comprises cutting a portion of tow material using the selected defect stencil.  Ryan teaches a stencil in the form of powered slitter rollers 157 which modify the filament or tow shape.  See paragraph 0056, which discloses “[0056] Next, a slitter assembly 156 is positioned at or proximate the end of this table 151, and are powered by a gear-reduction motor (not shown) that allows the slitter rolls 157 to revolve at the desired line speed. These powered slitter rolls 157 slice the bamboo tapes 152, which enter e.g. as 6 or 7, into many more (e.g., approximately .+-.40 as illustrated) filaments 159 (e.g., each filament measuring 1/8" wide by {fraction (1/16)}" thick as illustrated). The slitter rolls 157 pull the bamboo tapes 152 from the table 151 by pulling them through the previously mentioned rollers 153, 155 (which can remain un-powered and idle), and as these tapes move down the line, new tapes are constantly placed on the table 151 immediately following a current tape being pulled through the assembly, thus allowing for production of a substantially continuous ribbon.”  Hogg teaches trimming the edge of fiber composites, teaching in paragraph 0033 that “[0033] Further, the apparatus 10 includes a trimmer 50 configured to trim the tape 12 to a desired configuration. As shown in FIG. 1, the trimmer 50 includes a mechanical cutting device such as a blade 52 defining a sharp edge 54. A reciprocating actuator 56 can be provided for moving the blade 52 in alternating directions, generally perpendicular to the plane of the tape 12, so that the blade edge 54 can be used to cut smoothly through the tape 12. The blade 52 can be moved at an ultrasonic speed, i.e., about 20,000 Hz or above. Alternatively, the trimmer 50 can include other cutting devices such as a roller defining a sharp circumferential edge, a stationary blade, a laser, or the like. In any case, the actuator 56 can also be configured to move the blade 52 or other cutting device in directions transverse to the length of the tape 12 to adjust the amount of tape 12 to be trimmed. Further, the actuator 56 can be configured to adjust the angle of the blade 52 relative to the tape 12, e.g., to optimize the cutting operation of the blade 52. One or more collector devices 58 can be provided for receiving a trimmed portion 13 of the tape 12, which can be discarded or re-used.” Ginn teaches that cutters function as a stencil, teaching in column 6, line 58 to column 7, line 7 that “FIGS. 9 and 10 show diagrammatically how the sheet 3 is positioned accurately for presentation to the cutters 10 in a "normal stencil" orientation and a "cross stencil" orientation, respectively. The sheets have previously been printed by a machine which utilises gauge points 91 to register the position of print on the sheet 3. The gauge points 91 are eventually used for setting up the slitter, and are on the lines transverse to the direction of printing (see FIGS. 9(a) and 10(a)). Accordingly, where the latter direction is also the direction of slitting ("normal stencil"), the rear edge of the sheet is used as datum for longitudinal alignment, the outer dogs 24 being used with a single side gauging unit. If the printing direction is perpendicular to the slitting direction ("cross stencil"), the side edge 62 is used as datum for longitudinal alignment as well as transverse position. Hence, as seen in FIG. 10, two side gauging units are used but only the centre dog 26.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that to perform selecting a defect stencil having a cut path corresponding to the selected length and width; and creating the artificial defect in a tow to be deposited in a course by the AFP system, wherein creating the artificial defect comprises cutting a portion of tow material using the selected defect stencil in order to simulate the overlap, gap and twist errors of Engelbart by using known stencil cutting approaches of Ryan and Ginn to achieve an artificial defect as recommended by Kobayashi in order to reduce the noise component on the calibration.

As to claim 2, Kobayashi does not disclose that the artificial defect is a gap defect or an overlap defect.
However, Engelbart as incorporated makes obvious that the artificial defect is a gap defect or an overlap defect.  See paragraph 0004, disclosing that “Composite laminates that are fabricated by the fiber placement process are typically subjected to a 100% ply-by-ply visual inspection for such defects as tow gaps, overlaps and twists.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the artificial defect is a gap defect or an overlap defect as taught by Engelbart in order to achieve an artificial defect as recommended by Kobayashi in order to reduce the noise component on the calibration.

As to claim 3, Kobayashi does not disclose that the defect stencil is a two part defect stencil having a stencil top and a stencil base configured such that when placed on one another the tow material is held in place.
However, Ryan and Ginn as applied above disclose that cutter or slitter can be used as a defect stencil and therefore the stencil cutting approaches of Ryan and Ginn to achieve an artificial defect as recommended by Kobayashi in order to reduce the noise component on the calibration.  Ryan teaches in the abstract the “use of pressure sensitive clamps” and Ginn especially teaches in column 5, line 25, that “the axial portions of the two rollers 10, 10' of a pair are adjusted so as to align the cutting edge 112 with that of the roller 10' in substantially a common vertical plane.” Additionally, separation of parts and rearrangement of parts is obvious.  MPEP 2144.04.  In this case, modifying the defect stencil to be a two part defect stencil having a stencil top and a stencil base configured such that when placed on one another the tow material is held in place.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the defect stencil is a two part defect stencil having a stencil top and a stencil base configured such that when placed on one another the tow material is held in place in order to achieve alignment and clamping capabilities as disclosed in Ryan and Ginn.

As to claim 4, Kobayashi does not disclose wherein cutting a portion of tow material using the selected defect stencil comprises passing a blade through an opening in the stencil top.
However, Ryan and Ginn make obvious that cutting a portion of tow material using the selected defect stencil comprises passing a blade through an opening in the stencil top.  Ryan teaches the use of a blade, see paragraph 0045, disclosing “pulling it in a substantially uniform manner past a blade” and paragraph 0049, disclosing “The sizing unit (not shown) may be as simple as a pair of blades positioned at a desired separation, so the stitched ribbon 116 is trimmed on both sides”.  Ginn teaches a cutter body, teaching in the abstract that “Each roller has a hub (98, 98') carrying a cutter ring (100, 100') with a circular cutting edge (112).”  Additionally, separation of parts and rearrangement of parts is obvious.  MPEP 2144.04.  
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein cutting a portion of tow material using the selected defect stencil comprises passing a blade through an opening in the stencil top in order to achieve cutting capabilities as disclosed in Ryan and Ginn.

As to claim 5, Kobayashi does not disclose cutting a portion of tow material using the selected defect stencil comprises pressing a blade disposed in the stencil top through the tow material when the stencil top and the stencil base are placed on one another.
However, Ryan and Ginn make obvious that cutting a portion of tow material using the selected defect stencil comprises pressing a blade disposed in the stencil top through the tow material when the stencil top and the stencil base are placed on one another.  Ryan teaches the use of a blade, see paragraph 0045, disclosing “pulling it in a substantially uniform manner past a blade” and paragraph 0049, disclosing “The sizing unit (not shown) may be as simple as a pair of blades positioned at a desired separation, so the stitched ribbon 116 is trimmed on both sides”.  Ginn teaches a cutter body, teaching in the abstract that “Each roller has a hub (98, 98') carrying a cutter ring (100, 100') with a circular cutting edge (112).”  Additionally, separation of parts and rearrangement of parts is obvious.  MPEP 2144.04.  
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein cutting a portion of tow material using the selected defect stencil comprises pressing a blade disposed in the stencil top through the tow material when the stencil top and the stencil base are placed on one another in order to achieve cutting capabilities as disclosed in Ryan and Ginn.
As to claim 12 Kobayashi discloses creating artificial defects (see “the artificial defect material 10”), the artificial defects supporting calibration of an in situ inspection system for an Automated Fiber Placement (AFP) system (see paragraph 0001, disclosing “[0001] The present invention relates to an artificial defect material which is used for calibration of an ultrasonic test carried out after shaping of an FRP (fiber reinforced plastics) structure, and a method of manufacturing an FRP structure.”).  See also paragraph 0003, disclosing “When the non-destructive inspection is carried out, a standard test piece having an artificial defect formed is necessary, and especially, it is desirable to use a standard test piece having the defect like a defect which is possibly generated. One of the defect examples which occur in an FRP structure is demolding, and the most excellent artificial defect of the standard test piece is a space (regardless of existence or non-existence of gas), 
Kobayashi does not disclose a defect stencil creates the artificial defects in a tow, the stencil comprising: a stencil top; and a stencil base having a first opening therein forming a cut path, wherein the stencil top and the stencil base are configured such that, when placed on one another with a tow of the AFP system in between, the stencil top and the stencil base hold the tow in place while the tow is cut along the cut path.
Engelbart discloses that it is known that the defects are in a tow.  See paragraph 0004, disclosing “Composite laminates that are fabricated by the fiber placement process are typically subjected to a 100% ply-by-ply visual inspection for such defects as tow gaps, overlaps and twists.”.  These defects are created by cuts and gaps.
Ryan, Hogg and Ginn make obvious a defect stencil creates the artificial defects in a tow, the stencil comprising: a stencil top; and a stencil base having a first opening therein forming a cut path, wherein the stencil top and the stencil base are configured such that, when placed on one another with a tow of the AFP system in between, the stencil top and the stencil base hold the tow in place while the tow is cut along the cut path.  .Ryan teaches a stencil in the form of powered slitter rollers 157 which modify the filament or tow shape.  See paragraph 0056, which discloses “[0056] Next, a slitter assembly 156 is positioned at or proximate the end of this table 151, and are powered by a gear-reduction motor (not shown) that allows the slitter rolls 157 to revolve at the desired line speed. These powered slitter rolls 157 slice the bamboo tapes 152, which enter e.g. as 6 or 7, into many more (e.g., approximately .+-.40 as illustrated) filaments 159 (e.g., each filament measuring 1/8" wide by {fraction (1/16)}" thick as illustrated). The slitter rolls 157 pull the bamboo tapes 152 from the table 151 by pulling them through the previously mentioned rollers 153, 155 (which can remain un-powered and idle), and as these tapes move down the line, new tapes are constantly placed on the table 151 immediately following a current tape being pulled through the assembly, thus allowing for production of a substantially continuous ribbon.”  Ryan teaches the use of a blade, see paragraph 0045, disclosing “pulling it in a substantially uniform manner past a blade” and paragraph 0049, disclosing “The sizing unit (not shown) may be as simple as a pair of blades positioned at a desired separation, so the stitched ribbon 116 is trimmed on both sides”.  Additionally, separation of parts and rearrangement of parts is obvious.  MPEP 2144.04.  Hogg teaches trimming the edge of fiber composites, teaching in paragraph 0033 that “[0033] Further, the apparatus 10 includes a trimmer 50 configured to trim the tape 12 to a desired configuration. As shown in FIG. 1, the trimmer 50 includes a mechanical cutting device such as a blade 52 defining a sharp edge 54. A reciprocating actuator 56 can be provided for moving the blade 52 in alternating directions, generally perpendicular to the plane of the tape 12, so that the blade edge 54 can be used to cut smoothly through the tape 12. The blade 52 can be moved at an ultrasonic speed, i.e., about 20,000 Hz or above. Alternatively, the trimmer 50 can include other cutting devices such as a roller defining a sharp circumferential edge, a stationary blade, a laser, or the like. In any case, the actuator 56 can also be configured to move the blade 52 or other cutting device in directions transverse to the length of the tape 12 to adjust the amount of tape 12 to be trimmed. Further, the actuator 56 can be configured to adjust the angle of the blade 52 relative to the tape 12, e.g., to optimize the cutting operation of the blade 52. One or more collector devices 58 can be provided for receiving a trimmed portion 13 of the tape 12, which can be discarded or re-used.” Ginn teaches that cutters function as a stencil, teaching in column 6, line 58 to column 7, line 7 that “FIGS. 9 and 10 show diagrammatically how the sheet 3 is positioned accurately for presentation to the cutters 10 in a "normal stencil" orientation and a "cross stencil" orientation, respectively. The sheets have previously been printed by a machine which utilises gauge points 91 to register the position of print on the sheet 3. The gauge points 91 are eventually used for setting up the slitter, and are on the lines transverse to the direction of printing (see FIGS. 9(a) and 10(a)). Accordingly, where the latter direction is also the direction of slitting ("normal stencil"), the rear edge of the sheet is used as datum for longitudinal alignment, the outer dogs 24 being used with a single side gauging unit. If the printing direction is perpendicular to the slitting direction ("cross stencil"), the side edge 62 is used as datum for longitudinal alignment as well as transverse position. Hence, as seen in FIG. 10, two side gauging units are used but only the centre dog 26.”  Ginn also teaches a cutter body, teaching in the abstract that “Each roller has a hub (98, 98') carrying a cutter ring (100, 100') with a circular cutting edge (112).”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a defect stencil creates the artificial defects in a tow, the stencil comprising: a stencil top; and a stencil base having a first opening therein forming a cut path, wherein the stencil top and the stencil base are configured such that, when placed on one another with a tow of the AFP system in between, the stencil top and the stencil base hold the tow in place while the tow is cut along the cut path in order to simulate the overlap, gap and twist errors of Engelbart by using known stencil cutting approaches of Ryan and Ginn to achieve an artificial defect as recommended by Kobayashi in order to reduce the noise component on the calibration.

As to claim 13, Kobayashi does not disclose the stencil top has a second opening, the second opening configured to: align with the first opening when the stencil top and the stencil base are placed on one another; and receive a blade through the second opening to cut the tow along the cut path.
However, Ryan and Ginn make obvious the stencil top has a second opening, the second opening configured to: align with the first opening when the stencil top and the stencil base are placed on one another; and receive a blade through the second opening to cut the tow along the cut path.  Ryan teaches the use of a blade, see paragraph 0045, disclosing “pulling it in a substantially uniform manner past a blade” and paragraph 0049, disclosing “The sizing unit (not shown) may be as simple as a pair of blades positioned at a desired separation, so the stitched ribbon 116 is trimmed on both sides”.  Ginn teaches a cutter body, teaching in the abstract that “Each roller has a hub (98, 98') carrying a cutter ring (100, 100') with a circular cutting edge (112).”  Ginn also teaches the use of alignment structures, teaching in column 5, line 24 that “As can be seen from FIG. 2, the axial portions of the two rollers 10, 10' of a pair are adjusted so as to align the cutting edge 112 with that of the roller 10' in substantially a common vertical plane”  Additionally, separation of parts and rearrangement of parts is obvious.  MPEP 2144.04.  
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention wherein the stencil top has a second opening, the second opening configured to: align with the first opening when the stencil top and the stencil base are placed on one another; and receive a blade through the second opening to cut the tow along the cut path in order to achieve cutting capabilities as disclosed in Ryan and Ginn.

As to claim 14, Kobayashi does not disclose the stencil top has one or more blades disposed therein, the one or more blades configured to align with the first opening and cut the tow along the cut path when the stencil top and the stencil base are placed on one another.
However, Ryan and Ginn make obvious that the stencil top has one or more blades disposed therein, the one or more blades configured to align with the first opening and cut the tow along the cut path when the stencil top and the stencil base are placed on one another.  Ryan teaches the use of a blade, see paragraph 0045, disclosing “pulling it in a substantially uniform manner past a blade” and paragraph 0049, disclosing “The sizing unit (not shown) may be as simple as a pair of blades positioned at a desired separation, so the stitched ribbon 116 is trimmed on both sides”.  Ginn teaches a cutter body, teaching in the abstract that “Each roller has a hub (98, 98') carrying a cutter ring (100, 100') with a circular cutting edge (112).”  Ginn also teaches the use of alignment structures, teaching in column 5, line 24 that “As can be seen from FIG. 2, the axial portions of the two rollers 10, 10' of a pair are adjusted so as to align the cutting edge 112 with that of the roller 10' in substantially a common vertical plane”  Additionally, separation of parts and rearrangement of parts is obvious.  MPEP 2144.04.  
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention the stencil top has one or more blades disposed therein, the one or more blades configured to align with the first opening and cut the tow along the cut path when the stencil top and the stencil base are placed on one another in order to achieve cutting capabilities as disclosed in Ryan and Ginn.

As to claim 15, Kobayashi does not disclose that the stencil base further comprises a tow support protruding from a surface of the stencil base; and a width of the stencil base is greater than a width of the cut path.
However, Ryan, Hogg and Ginn make obvious that the stencil base further comprises a tow support protruding from a surface of the stencil base; and a width of the stencil base is greater than a width of the cut path.  Ryan, in Figure 1E, shows a stencil base and top with (bamboo filament) tow support protruding from a surface of the stencil base; and a width of the stencil base is greater than a width of the cut path.  See marked up Figure 1E below

    PNG
    media_image1.png
    691
    726
    media_image1.png
    Greyscale

Hogg shows a width of the cut that is narrower than the width of the base in Figure 12, as does Ginn in Figure 1.
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the stencil base further comprises a tow support protruding from a surface of the stencil base; and a width of the stencil base is greater than a width of the cut path in order to achieve cutting capabilities as disclosed in Ryan and Ginn.
 
 
As to claim 16, Kobayashi, Engelbart, Ryan, Hogg and Ginn does not disclose that the stencil top further comprises a tow gap configured to receive the tow support when the stencil top and the stencil base are placed on one another.
However, rearrangement of parts is obvious.  MPEP 2144.04.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the stencil top further comprises a tow gap configured to receive the tow support when the stencil top and the stencil base are placed on one another as an obvious rearrangement of the stencil or cutting structures discloses in Ryan, Hogg and Ginn.

As to claim 17, Kobayashi does not disclose that the stencil base comprises alignment protrusions configured to interact with sides of the stencil base when the stencil top and the stencil base are placed on one another.
However, Ginn discloses and makes obvious that the stencil base comprises alignment protrusions configured to interact with sides of the stencil base when the stencil top and the stencil base are placed on one another.  See column 6, line 58, disclosing that “FIGS. 9 and 10 show diagrammatically how the sheet 3 is positioned accurately for presentation to the cutters 10 in a "normal stencil" orientation and a "cross stencil" orientation, respectively. The sheets have previously been printed by a machine which utilises gauge points 91 to register the position of print on the sheet 3. The gauge points 91 are eventually used for setting up the slitter, and are on the lines transverse to the direction of printing (see FIGS. 9(a) and 10(a)). Accordingly, where the latter direction is also the direction of slitting ("normal stencil"), the rear edge of the sheet is used as datum for longitudinal alignment, the outer dogs 24 being used with a single side gauging unit. If the printing direction is perpendicular to the slitting direction ("cross stencil"), the side edge 62 is used as datum for longitudinal alignment as well as transverse position. Hence, as seen in FIG. 10, two side gauging units are used but only the centre dog 26.”
  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention t that the stencil base comprises alignment protrusions configured to interact with sides of the stencil base when the stencil top and the stencil base are placed on one another in order to achieve accurate positioning for presentation to the cutters.

As to claim 18, official notice is taken that it is well known and conventional that the stencil top and the stencil base are formed of plastic.  Plastics are a conventional material well known for the capability of being manufactured in any desired shape and configuration.


Allowable Subject Matter
Claims 6-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claim 6 and dependent claims 7-11, the prior art of record, such as Kobayashi, Engelbart, Ryan and Ginn, does not disclose the additional limitation of “6. The method of claim 1, wherein: selecting the length and the width of the artificial defect comprises selecting the length and the width of a gap defect and an overlap defect; cutting the portion of tow material using the selected defect stencil comprises cutting a portion of a first tow of the course selected to receive the gap defect using the selected defect stencil; and creating the artificial defect further comprises applying the portion of the first tow to a second tow of the course to create the overlap defect” in combination with the other limitations of parent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230. (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling a TDD Relay Service at 711 and giving the relay operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK